Name: 81/219/EEC: Commission Decision of 10 March 1981 authorizing the French Republic not to apply Community treatment to umbrellas and sunshades, including walking- stick umbrellas, originating in Taiwan (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-04-15

 Avis juridique important|31981D021981/219/EEC: Commission Decision of 10 March 1981 authorizing the French Republic not to apply Community treatment to umbrellas and sunshades, including walking- stick umbrellas, originating in Taiwan (Only the French text is authentic) Official Journal L 103 , 15/04/1981 P. 0033 - 0034****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 10 MARCH 1981 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO UMBRELLAS AND SUNSHADES , INCLUDING WALKING-STICK UMBRELLAS , ORIGINATING IN TAIWAN ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/219/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS , ON 2 MARCH 1981 , A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO UMBRELLAS AND SUNSHADES , INCLUDING WALKING-STICK UMBRELLAS , FALLING WITHIN HEADING NO EX 66.01 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS IN FRANCE THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN IS PROHIBITED ; WHEREAS , FOR THIS REASON , DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1981 FRANCE HAS ADMITTED 313 696 PIECES OF THE PRODUCTS IN QUESTION IN FREE CIRCULATION , ORIGINATING IN THE SAID THIRD COUNTRY ; WHEREAS WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM 2 507 000 PIECES IN 1978 TO 2 922 000 PIECES IN 1979 ; WHEREAS THE MARKET SHARE TAKEN BY THOSE IMPORTS HAS RISEN FROM 34.2 % IN 1978 TO 47 % IN 1979 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN ARE CONSIDERABLY BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN FRANCE ; WHEREAS OUTPUT OF LIKE PRODUCTS IN FRANCE HAS FALLEN FROM 4 390 000 PIECES IN 1978 TO 3 760 000 PIECES IN 1979 ; WHEREAS THE DOMESTIC INDUSTRY ' S SHARE OF THE HOME MARKET HAS FALLEN FROM 56.2 % IN 1978 TO 46.5 % IN 1979 ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS AN APPLICATION FOR IMPORT DOCUMENTS COVERING 12 000 PIECES IS DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUEST ; WHEREAS IN VIEW OF THE AMOUNT INVOLVED , THIS APPLICATION DOES NOT NEED TO BE COVERED BY SUCH AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 2 MARCH 1981 : // // CCT HEADING NO // DESCRIPTION // // EX 66.01 // UMBRELLAS AND SUNSHADES , INCLUDING WALKING-STICK UMBRELLAS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 SEPTEMBER 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS 10 MARCH 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT